Exhibit 10.4

 

CERTAIN MATERIAL (INDICATED BY [***]) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.  THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

TRANSITIONAL SUPPLY AGREEMENT

 

between

 

Janssen Ortho LLC,

 

Janssen Pharmaceuticals, Inc.

 

and

 

Depomed, Inc.

 

DATED AS OF April 2, 2015

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------


 

THIS TRANSITIONAL SUPPLY AGREEMENT (this “Supply Agreement”) is made as of
April 2, 2015 (the “Effective Date”) by and among Janssen Ortho LLC, a Delaware
limited liability company located at Bo. Mamey, Carr. 933 Km 0., Gurabo, Puerto
Rico 00778-9629, United States, Janssen Pharmaceuticals, Inc. (individually
referred to as “Seller” and, together with Janssen Ortho LLC, “Manufacturer”), a
Pennsylvania corporation located at 1125 Trenton-Harbourton Road, Titusville, NJ
08560 and Depomed, Inc. (the “Purchaser”), a California corporation located at
7999 Gateway Boulevard, Suite 300, Newark, CA 94560.  Manufacturer and Purchaser
are individually referred to as a “Party” and collectively as the “Parties,” as
the context may require.

 

RECITALS

 

WHEREAS:

 

(A)       Seller, an Affiliate of Janssen Ortho LLC, and Purchaser are parties
to that certain Asset Purchase Agreement, dated as of January 15, 2015 (the
“Asset Purchase Agreement”), pursuant to which, among other things, Seller
agreed to sell, and Purchaser agreed to purchase, certain rights and assets
related to the products containing the active pharmaceutical ingredient
tapentadol as set forth in Appendix A (the “Products”), and Purchaser agreed to
assume certain liabilities related to the Products, in the United States;

 

(B)       Pursuant to Section 6.07 of the Asset Purchase Agreement, Purchaser
and Seller (or its Affiliate) agreed to enter into a transitional supply
agreement, on the terms set forth in Exhibit D to the Asset Purchase Agreement,
pursuant to which Seller (or its Affiliate) will manufacture and supply
Purchaser’s requirements of Products for distribution and sale in the United
States until Purchaser has sufficient capacity and capability to manufacture
Purchaser’s requirements of Products for distribution in the United States and
Seller’s (and its Affiliates’) requirements of products containing the active
pharmaceutical ingredient tapentadol for distribution outside the United States
(such products, the “Seller Products”); and

 

(C)       Purchaser wishes to purchase Products, and Manufacturer is willing to
supply Products to Purchaser, on the terms and conditions of this Supply
Agreement.

 

NOW IT IS AGREED AS FOLLOWS:

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

DEFINITIONS

 

All capitalized terms not otherwise defined in this Supply Agreement shall have
the same definition as set forth in the Asset Purchase Agreement. As used
throughout this Supply Agreement, each of the following terms shall have the
respective meaning set forth below (and plural forms of singular and vice-versa
and other variants thereof shall have correlative meanings). In the event of a
conflict between the terms of this Supply Agreement and the terms of the Asset
Purchase Agreements, the terms of this Supply Agreement shall prevail:

 

“API”

 

shall mean the active pharmaceutical ingredient tapentadol.

 

 

 

“API Supply Agreement”

 

shall mean that certain Supply Agreement by and between Noramco, Inc. and
Purchaser, dated as of the Effective Date, pursuant to which Noramco. Inc. has
agreed to supply API to Purchaser.

 

 

 

“Applicable Law”

 

shall mean all applicable laws, rules, regulations, guidelines or other
requirements of governmental authorities, including those that may be in effect
from time to time in the United States or Seller Countries with respect to the
validity or enforceability of this Supply Agreement or activities under this
Supply Agreement, as may be applicable.

 

 

 

“Asset Purchase Agreement”

 

shall have the meaning as set forth in the recitals to this Supply Agreement.

 

 

 

“BDP” or “Bulk Drug Products”

 

shall mean bulk Product(s) with or without its primary packaging as described
and defined in the documentation and Specifications.

 

 

 

“BDS” or “Bulk Drug Substance”

 

shall mean bulk API as described and defined in the documentation and
Specifications.

 

 

 

“Binding Period”

 

shall have the meaning set forth in Section 3.2(b).

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

“Breaching Party”

 

shall have the meaning set forth in Section 7.1.

 

 

 

“Certificate of Analysis”

 

shall have the meaning set forth in the Quality Agreement.

 

 

 

“Certificate of Conformance”

 

shall have the meaning set forth in the Quality Agreement.

 

 

 

“cGMP” or “GMP”

 

shall mean current good manufacturing practices as required by the rules and
regulations of the FDA or any other Regulatory Authority outside the United
States, as applicable to the manufacturing, packaging, handling, storage and
control of API or Products.

 

 

 

“Claim”

 

shall have the meaning set forth in Section 17.3.

 

 

 

“Corrective Action”

 

shall have the meaning set forth in Section 10.4.

 

 

 

“Damages”

 

shall mean any and all damages, liabilities, claims, costs, charges, judgments,
injuries, awards, fines, penalties, fees and expenses (including reasonable
attorneys’ fees) suffered or incurred.

 

 

 

“Days of Coverage”

 

shall mean [***].

 

 

 

“DEA”

 

shall mean the Drug Enforcement Administration of the United States Department
of Justice or any successor organization.

 

 

 

“DEA Aggregate Production Quota”

 

shall mean the national limit set by the DEA on the amount of tapentadol which
may be produced in a given calendar year.

 

 

 

“DEA Manufacturing Quota”

 

shall mean the amount of tapentadol that Manufacturer or its Affiliates may
produce in a given calendar year, which amount is set by the DEA and must be
equal to or

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

4

--------------------------------------------------------------------------------


 

 

 

less than the DEA Aggregate Production Quota, provided that the Parties
acknowledge that the DEA aligns the grant based on API supplier information
given by Manufacturer and/or Purchaser, as the case may be.

 

 

 

“DEA Procurement Quota”

 

shall mean the quota issued by the DEA to Manufacturer (and/or Purchaser’s CMO)
for the purchase of API and formulation of such API into Product in a given
calendar year, which includes factor-in sales, manufacturing losses, allowable
inventory and exports and applies to movement between Manufacturer’s
manufacturing sites, between Manufacturer and Purchaser’s CMO and customer
returns.

 

 

 

“Default Interest Amount”

 

shall mean the prime rate of interest quoted in The Wall Street Journal on the
first business day of the month during which an amount becomes overdue under
this Supply Agreement, plus [***], calculated on an annual basis.

 

 

 

“Defective Product”

 

shall mean any Product that, upon Delivery, is not (i) in compliance with the
Specifications for such Product, (ii) in compliance with cGMP or GMP, (iii) is
adulterated or misbranded, (iv) in compliance with all applicable Laws or (v) in
compliance with any Regulatory Approvals applicable to such Product.

 

 

 

“Delivery”

 

shall have the meaning set forth in Section 8.1(c).

 

 

 

“Discretionary Changes”

 

shall have the meaning set forth in Section 5.3.

 

 

 

“Distribution”

 

shall mean, with respect to the United States and, as may by applicable, the
Seller Countries, importing, selling, distributing, exporting, transporting and
other activities associated with the foregoing listed activities with

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

5

--------------------------------------------------------------------------------


 

 

 

respect to the distribution of a product, including inventory management and
control, warehousing and distribution, invoicing, collection of sales proceeds,
preparation of sales records and reports, customer relations and services, and
the handling of returns.

 

 

 

“Effective Date”

 

shall have the meaning set forth in the preamble to this Supply Agreement.

 

 

 

“ER Line 1”

 

shall mean the manufacturing equipment related to the ER Products (as defined
below) set forth on Appendix B attached hereto.

 

 

 

“ER Line 2”

 

shall mean the manufacturing equipment related to the ER Products (as defined
below) set forth on Appendix C attached hereto.

 

 

 

“ER Product”

 

shall mean any Product that is identified as “extended release” or “ER” on
Appendix A.

 

 

 

“FDA”

 

shall mean the United States Food and Drug Administration, and any successor
organization having substantially the same functions.

 

 

 

“Force Majeure Event”

 

shall have the meaning set forth in Section 11.1.

 

 

 

“Forecast”

 

shall mean the Initial Forecast and/or the Rolling Forecast, as applicable.

 

 

 

“Good Distribution Practice” or “GDP”

 

shall mean the then-current standards for Distribution activities as set forth
by the World Health Organization and Applicable Law, as amended from time to
time.

 

 

 

“Hidden Defect”

 

shall mean a defect in a Product which cannot reasonably be detected, either
upon Delivery or upon first receipt by Purchaser, by means of a customary visual
inspection of the shipment (without opening

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

6

--------------------------------------------------------------------------------


 

 

 

secondary packaging) or by consulting the Certificate of Analysis accompanying
such Product.

 

 

 

“Indemnified Party”

 

shall have the meaning set forth in Section 17.3.

 

 

 

“Indemnifying Party”

 

shall have the meaning set forth in Section 17.3.

 

 

 

“Initial Forecast”

 

shall have the meaning set forth in Section 3.1.

 

 

 

“Initial Price Term”

 

shall have the meaning set forth in Section 2.1.

 

 

 

“Inventory”

 

shall mean the stock of Raw Materials, BDS, BDP, work-in-progress, and/or
Products in the possession of Manufacturer and/or its Affiliates.

 

 

 

“IR Product”

 

shall mean any Product that is not an ER Product.

 

 

 

“Mandatory Changes”

 

shall have the meaning set forth in Section 5.2.

 

 

 

“Manufacturer”

 

shall have the meaning as set forth in the preamble to this Supply Agreement.

 

 

 

“Manufacturer Indemnified Parties”

 

shall have the meaning set forth in Section 17.1.

 

 

 

“Manufacturer’s Facility”

 

shall mean Manufacturer’s facility located at Gurabo, Puerto Rico.

 

 

 

“Manufacturer’s Image”

 

shall mean the label and packaging for each Product incorporating Manufacturer’s
NDC, name, trademarks, logos and trade dress.

 

 

 

“Minimum Order Quantity”

 

shall have the meaning set forth in Section 3.4.

 

 

 

“NDC”

 

shall have the meaning set forth in Section 1.2.

 

 

 

“Non-Binding Period”

 

shall have the meaning set forth in Section 3.2(b).

 

 

 

“Party/Parties”

 

shall have the meaning as set forth in the preamble to

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

7

--------------------------------------------------------------------------------


 

 

 

this Supply Agreement.

 

 

 

“Post-Transfer Supply Agreement”

 

shall have the meaning set forth in Section 4.3.

 

 

 

“Products” or “Product”

 

shall have the meaning set forth in the recitals to this Supply Agreement.

 

 

 

“Purchase Order”

 

shall have the meaning set forth in Section 3.3(b).

 

 

 

“Purchaser”

 

shall have the meaning as set forth in the preamble to this Supply Agreement.

 

 

 

“Purchaser Indemnified Parties”

 

shall have the meaning set forth in Section 17.2.

 

 

 

“Purchaser’s Image”

 

shall mean the label and packaging for each Product, which shall be identical to
Manufacturer’s Image for such Product, except that Manufacturer’s NDC, name,
trademarks, logos and trade dress shall be replaced with Purchaser’s NDC, name,
trademarks, logos and trade dress.

 

 

 

“Purchaser’s Facility”

 

shall have the meaning set forth in Section 4.1(b).

 

 

 

“Quality Agreement”

 

shall have the meaning set forth in Section 10.1.

 

 

 

“Quarter”

 

shall have the meaning set forth in Section 3.2(b).

 

 

 

“Raw Materials”

 

shall mean the materials, components and packaging materials required to
manufacture and/or package the Products in accordance with the Specifications.

 

 

 

“Regulatory Approval”

 

shall mean, with respect to any country or regulatory jurisdiction, any and all
approvals from any Regulatory Authority in such country or regulatory
jurisdiction which are necessary for the manufacture, packaging, shipment,
storage, importation, marketing, use, distribution and sale of a

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

8

--------------------------------------------------------------------------------


 

 

 

pharmaceutical product in such country or jurisdiction.

 

 

 

“Regulatory Authority”

 

shall mean all governmental agencies or authorities regulating the manufacture,
packaging, sale, shipment or storage of the Products, including the FDA.

 

 

 

“Rolling Forecast”

 

shall have the meaning set forth in Section 3.2(a).

 

 

 

“Scale-Up Period”

 

shall mean, separately for the ER Products and the IR Products, as applicable,
the period beginning on the day after the last day of the Transition Period and
ending on the later of date on which the Parties mutually agree that Purchaser
shall assume responsibility for the manufacture of Purchaser’s requirements of
ER Products or IR Products, as applicable, for Distribution in the United States
and Seller’s requirements of extended release Seller Products or immediate
release Seller Products, as applicable, for Distribution in the Seller
Countries.

 

 

 

“Seller”

 

shall have the meaning as set forth in the recitals to this Supply Agreement.

 

 

 

“Seller Countries”

 

shall mean all of the countries set forth on Appendix D attached hereto, which
may be amended by Manufacturer at any time during the Term upon written notice
to Purchaser, provided that (i) manufacturing capacity for any new country is
available and (ii) the addition of any new country shall not impose any
additional material regulatory or legal requirement on Purchaser or Purchaser’s
Facility.

 

 

 

“Seller Products”

 

shall have the meaning as set forth in the recitals to this Supply Agreement.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

9

--------------------------------------------------------------------------------


 

“Semi-Binding Period”

 

shall have the meaning set forth in Section 3.2(b).

 

 

 

“Specifications”

 

shall mean the specifications for each Product and the Raw Materials, including
the specifications for the design, composition, product safety assurance,
manufacture, packaging and quality control of the Products and the Raw
Materials, as set forth in NDA No. 022304 and NDA No. 200533 (and as may be
modified thereafter by mutual agreement in accordance with the Quality
Agreement).

 

 

 

“Supply Agreement”

 

shall have the meaning as set forth in the preamble to this Supply Agreement.

 

 

 

“Supply Prices”

 

shall have the meaning set forth in Section 2.1.

 

 

 

“Technology Transfer”

 

shall have the meaning as set forth in Section 4.2(a).

 

 

 

“Technology Transfer and Manufacturing

 

 

 

 

 

Transition Plan” or “TTMTP”

 

shall have the meaning as set forth in Section 4.2(b).

 

 

 

“Term”

 

shall have the meaning set forth in Article 6.

 

 

 

“Transition Period”

 

shall mean, separately for the ER Products and the IR Products, as applicable,
the period beginning on the Effective Date and ending on the date that Purchaser
notifies Manufacturer in writing that it has received Regulatory Approval to
manufacture, at Purchaser’s Facility, the ER Products or IR Products, as
applicable, for Distribution in the United States.

 

 

 

“Transition Plan”

 

shall mean the Transition Plan prepared by Purchaser and Seller in accordance
with Section 6.33 of the Asset Purchase Agreement.

 

 

 

“Visible Defect”

 

shall mean a defect in a Product which can or should

 

 

 

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

10

--------------------------------------------------------------------------------


 

 

 

reasonably be detected, either upon Delivery or upon first receipt by Purchaser,
by means of a customary visual inspection of the shipment (without opening
secondary packaging) or by consulting the Certificate of Analysis accompanying
such Product.

 

1.                                      Supply of Products

 

1.1                               General.

 

(a)                                 Subject to the terms and conditions of this
Supply Agreement, during the Transition Period, Manufacturer shall manufacture,
package and supply Purchaser with, and Purchaser shall purchase from
Manufacturer, [***] of Purchaser’s requirements of Products in Manufacturer’s
Image or in Purchaser’s Image, as applicable in accordance with Sections
1.1(c) and 1.2, for Distribution in the United States.

 

(b)                                 Subject to the terms and conditions of this
Supply Agreement, during the Scale-Up Period, Manufacturer shall manufacture,
package and supply Purchaser with, and Purchaser shall purchase from
Manufacturer, those quantities of Products ordered by Purchaser for Distribution
in the United States.

 

(c)                                  All Products provided under this
Section 1.1 shall be in Purchaser’s Image; provided, however, that Products
shall be in Manufacturer’s Image until (i) Purchaser notifies the FDA of a label
change for each of the Products in accordance with Section 1.2 and such label
change has become effective and, if approval were required, approved,  and
(ii) released packaging materials with Purchaser’s Image are available at
Manufacturer’s Facility.

 

(d)                                 The Parties acknowledge that Purchaser will
not be obligated to buy any specific amounts of Products under this Supply
Agreement, except for the quantities timely produced and as indicated in the
Binding Period.  The Parties further acknowledge that Purchaser’s right to
purchase, and Manufacturer’s obligation to supply, Products shall not commence
unless and until the Parties fulfill their obligations under Section 6.08(a) of
the Asset Purchase Agreement to execute and deliver to the FDA the Seller FDA
Transfer Letters and the Purchaser FDA Transfer Letters.

 

1.2                               Change of Label.  As soon as possible
following the Effective Date, Purchaser shall, with

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

11

--------------------------------------------------------------------------------


 

respect to each Product, apply for and obtain a new National Drug Code (“NDC”)
and notify the FDA that the label for such Product will be changed to
Purchaser’s Image, in each case, in accordance with the Transition Plan.

 

1.3                               Stability Studies.  Manufacturer will perform
stability studies with respect to Products manufactured at Manufacturer’s
Facility required for the United States until analytical methods are transferred
to Purchaser and Purchaser has received approval for its testing facility, with
such stability studies to be at a cost to be mutually agreed by the Parties. 
After approval of Purchaser’s testing facility, Purchaser and Manufacturer will
agree on the testing site for on-going stability studies of Products
manufactured at Manufacturer’s Facility, and Purchaser will be responsible for
initiation of any new stability studies required for Products manufactured at
Manufacturer’s Facility for Distribution in the United States.

 

1.4                               Regulatory Approvals.  As of the Effective
Date and throughout the Term, Manufacturer has and will have all permits,
establishment and facility licenses required by Regulatory Authorities that are
necessary for Manufacturer to manufacture, store and test the Products at
Manufacturer’s Facility and provide Products to Purchaser in accordance with the
terms of this Supply Agreement. In the event of any Discretionary Change that
has been requested by Purchaser and subsequently accepted by Manufacturer or any
Mandatory Change that is not required for, or applicable to, any other product
which Manufacturer manufactures in Manufacturer’s Facility, Manufacturer will be
responsible for securing any Regulatory Approvals that are necessary to
implement such change, all at Purchaser’s expense.

 

2.                                      Supply Prices for Products

 

2.1                               Supply Prices during Initial Price Term.  The
initial prices for each Product ordered by Purchaser in accordance with the
terms of this Supply Agreement during the period beginning on the Effective Date
and ending [***] (the “Initial Price Term”) are set forth in Appendix E (the
“Supply Prices”).

 

2.2                               Supply Prices after Initial Price Term.  After
the Initial Price Term, a reasonable increase in the Supply Prices shall be
mutually agreed upon by the Parties [***]; provided, however, that the initial
increase in the Supply Prices shall be mutually agreed upon by the Parties by no
later than [***] prior to the end of the Initial Price Term and shall apply for
the remainder of the calendar year during which the Initial Price Term ends.  In
the event the Parties do not mutually agree upon an increase in the Supply

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

12

--------------------------------------------------------------------------------


 

Prices by the deadlines set forth in the immediately preceding sentence, then
the Supply Prices shall be [***].

 

2.3                               Supply Price Adjustments to Reflect Costs.  In
addition to the Supply Price increases set forth in Section 2.2, Manufacturer
shall be entitled to adjust Supply Prices for Products to reflect any
significant increases [***] in the aggregate costs of the Raw Materials, or fees
of any third party contractor incurred by Manufacturer, as compared to the
then-current costs or fees, and after good faith discussion with Purchaser. Such
Supply Price increases shall be applicable to any and all orders placed more
than [***] after Manufacturer has notified Purchaser in writing of (a) the
increase in costs or fees and (b) the increased Supply Prices for the Products
that reflect such increase in costs or fees. Purchaser shall be entitled to
request that an independent certified accountant verify the accuracy of any such
increases and adjustments to the Supply Price.

 

2.4                               Samples.  No free goods, such as analytical
standards, Product samples, promotional Products or promotional materials, shall
be provided by Manufacturer to Purchaser or to any Regulatory Authority, except
that Manufacturer shall not unreasonably refuse to provide reasonable quantities
of free goods for Purchaser’s technology transfer purposes.

 

2.5                               Payment Terms.  Purchaser shall pay all
undisputed invoices within [***] end of month after receipt of such invoice for
the order, provided that the relevant Certificate of Analysis, Certificate of
Conformance and all other appropriate transport related documentation have been
provided to Purchaser.  Such invoice shall be sent at the time of delivery of
such Products to Purchaser or its Affiliate in accordance with Section 8.1.  All
payments made hereunder shall be in U.S. Dollars.  Any payments not made within
the specified period of time for payment shall incur an interest charge at the
rate of the Default Interest Amount on such overdue amounts, excluding any
amounts that are subject to a bona fide dispute between the Parties.  In
addition, Manufacturer may withhold delivery of Products if Purchaser fails to
make any payment required under this Supply Agreement (except for any amounts
that are subject to a bona fide dispute) [***] days after the due date for such
payment. Manufacturer will accept payment by wire transfer, provided that any
wire transfer will include a reference to Manufacturer’s sales invoice number.

 

3.                                      Forecasts; Orders

 

3.1                               Initial Forecast for Products.  Prior to the
Effective Date, Manufacturer provided

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

13

--------------------------------------------------------------------------------


 

Purchaser with Seller’s forecast of finished Product for Distribution in the
United States during the [***] period beginning on the Effective Date, including
the Product packaging schedule based on existing purchase orders (the “Initial
Forecast”).  The first (1st) [***] of the Initial Forecast shall be binding on
Purchaser, meaning that Purchaser shall purchase all quantities of stock keeping
units produced in accordance with such Initial Forecast as reasonably required
for the forecasted quantities of Products for such [***] period.  Within [***]
after the Effective Date, Purchaser shall provide Manufacturer with an updated
Initial Forecast and Manufacturer shall use commercially reasonable efforts to
meet such updated Initial Forecast; provided, however, no changes shall be made
to the first [***] of the Initial Forecast.

 

3.2                               Updated Rolling Forecast for Products.

 

(a)                                 Beginning [***], Purchaser shall provide to
Manufacturer, no later than [***], an updated forecast of its requirements of
Products for Distribution in the United States during the following [***] period
(the “Rolling Forecast”) starting with the month following the month during
which such Rolling Forecast was provided.

 

(b)                                 The Rolling Forecast shall be divided in
[***] consecutive three (3) month periods (each, a “Quarter”) starting with the
month following the month during which such Rolling Forecast was provided.  The
[***] of the Rolling Forecast shall be binding (the “Binding Period”).  The
forecast for the Binding Period shall be provided in monthly quantities of
number of packs of stock keeping units.  The [***] Quarters of the Rolling
Forecast shall be semi-binding (the “Semi-Binding Period”), meaning that, in the
next Rolling Forecast, Purchaser may increase or decrease the quantities
forecasted [***].  Manufacturer shall use [***] efforts to plan the manufacture
of Products to meet Purchaser’s forecast for the Semi-Binding Period.  The
forecast for the Semi-Binding Period shall be provided in monthly quantities of
number of packs of stock keeping units.  The [***] Quarters of the Rolling
Forecast are considered to be non-binding (the “Non-Binding Period”).  The
forecast for the Non-Binding Period shall be provided in quarterly quantities of
number of packs of specific stock keeping units.  The Parties acknowledge and
agree that Manufacturer’s application to the DEA for DEA Procurement Quota for
each calendar year will be based on Purchaser’s Forecast for Products for
distribution in the United States for such calendar year and Seller’s (and its
Affiliates’) forecasts for Seller Products for distribution outside the United
States for such calendar year.  Promptly after the DEA grants a DEA Procurement
Quota to Manufacturer for any calendar year, Manufacturer will allocate such DEA
Procurement Quota between Purchaser and Seller (and its Affiliates) in
proportion to the forecasts used to prepare the application for such DEA
Procurement Quota, and will notify Purchaser of the portion of such

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

14

--------------------------------------------------------------------------------


 

DEA Procurement Quota allocated to Purchaser (such portion, the “Purchaser DEA
Procurement Quota”).  Notwithstanding anything to this contrary in this
Section 3.2, the quantities set forth in the Rolling Forecast shall not exceed
the Purchaser DEA Procurement Quota for the applicable calendar year.  If, after
Manufacturer notifies Purchaser of the Purchaser DEA Procurement Quota for any
calendar year, Purchaser demonstrates that an increase to such Purchaser DEA
Procurement Quota is warranted by demand, Manufacturer will cooperate with
Purchaser to apply to the DEA for an increase to the DEA Procurement Quota for
such calendar year and, if necessary to satisfy the requested increase to the
DEA Procurement Quota, an increase to the DEA Manufacturing Quota granted to
Noramco for such calendar year and an increase to the DEA Aggregate Production
Quota for such calendar year.  Any requested increases to the DEA Procurement
Quota, DEA Manufacturing Quota and DEA Aggregate Production Quota shall be
subject to the approval of the DEA and shall be sought in accordance with DEA
regulations, rules and procedures.  If the DEA approves an increase to the DEA
Procurement Quota (and any corresponding increase to the DEA Manufacturing Quota
and DEA Aggregate Production Quota) sought in accordance with this
Section 3.2(b), then: (i) the approved increase to the DEA Procurement Quota
shall be added to the Purchaser DEA Procurement Quota for the applicable
calendar year, (ii) Manufacturer may initiate the additional manufacture of
Product (and, if necessary, request that Noramco initiate the manufacture of, or
supply, the additional API needed for such additional Product) to satisfy the
increase in the Purchaser DEA Procurement Quota, and (iii) Purchaser may update
the Rolling Forecast to reflect the increased Purchaser DEA Procurement Quota. 
For the sake of clarity, in no event shall Manufacturer be required to apply any
portion of the DEA Procurement Quota to the manufacture of Products for
Purchaser other than the Purchaser DEA Procurement Quota.

 

(c)                                  During the period prior to the effective
date of the label change contemplated by Section 1.1(c), Purchaser and
Manufacturer shall cooperate to minimize the number of Products packaged in
Manufacturer’s trade dress and to maximize the number of Products packaged in
Purchaser’s trade dress, which may include, without limitation, reasonable
changes to existing Purchase Orders, the Binding Periods and Semi-Binding
Periods and Purchase Orders with quantities below the Minimum Order Quantity.

 

3.3                               Purchase Orders for Products.

 

(a)                                 On the Effective Date, Purchaser agrees to
accept and be bound by existing purchase orders covering the currently effective
Binding Period for Products not yet manufactured and for Distribution in the
United States submitted by Seller and present in Manufacturer’s purchase order

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

15

--------------------------------------------------------------------------------


 

system.

 

(b)                                 Purchaser shall deliver to Manufacturer,
together with each Rolling Forecast, but in any event no later than [***] prior
to the requested delivery date, a written purchase order for the Products during
the months covered by the Binding Period of such Rolling Forecast (each, a
“Purchase Order”).  Purchaser shall issue a Purchase Order by written or
electronic means (or by any other means agreed to by the Parties), stating
(i) the quantity of each of the Products ordered and (ii) the desired date of
delivery.

 

3.4                               Minimum Order Quantities.  Manufacturer shall
not be obligated to accept Purchase Orders for quantities of any Product that
are less than the “Minimum Order Quantity” for such Product set forth in the
table below; provided, however, Manufacturer will reasonably consider accepting
such Purchase Orders submitted prior to the effective date of the label change
pursuant to Section 1.1(c), as outlined in Section 3.2(c).

 

Janssen Material
Number

 

Janssen Material Description

 

Minimum Order Quantity

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

16

--------------------------------------------------------------------------------


 

3.5                               Order Confirmation and Rejection. 
Manufacturer shall confirm, reject or otherwise respond to Purchaser within
[***] after receipt of any Purchase Order.  Manufacturer shall not unreasonably
refuse any Purchase Order and, except as expressly provided herein, Manufacturer
shall timely provide Purchaser with the required quantities of Products as
indicated in a confirmed Purchase Order.  Notwithstanding the foregoing,
Manufacturer shall have the right to reject any Purchase Order for quantities of
Products that are different from the quantities as forecasted by Purchaser in
the Binding Period of the Forecast.

 

3.6                               Order Cancellation.  If Purchaser cancels a
Purchase Order, or any part thereof, [***] or less prior to Manufacturer’s
planned packaging date of the Products covered by such Purchase Order, then
Manufacturer shall use commercially reasonable efforts to utilize, for other
manufacturing and packaging activities, the manufacturing and packaging
capacities in Manufacturer’s Facility that would have been used to manufacture
and package the amounts of Products covered by such Purchase Order, or part
thereof, that was cancelled. If Manufacturer, in spite of using commercially
reasonable efforts, cannot utilize such manufacturing and packaging capacities,
Manufacturer will charge Purchaser and Purchaser will pay a fee of [***] of the
Supply Prices for the cancelled Products.

 

3.7                               Raw Materials.  Purchaser acknowledges and
agrees that, in order for Manufacturer to meet its obligation to supply Products
under this Supply Agreement, Manufacturer must order Raw Materials in accordance
with defined lead times and any minimum order quantities imposed by third party
vendors. Manufacturer shall be entitled to order, and shall maintain, quantities
of Raw Materials required to manufacture those Products forecasted for the
Binding Period so that Manufacturer will be able to comply with Purchaser’s
delivery dates for Purchaser’s actual and anticipated orders of Products.
Manufacturer shall be responsible for, and shall administer on a daily basis,
the procurement of the Raw Materials in accordance with the terms herein. 
Manufacturer’s responsibilities in connection with the purchasing and
procurement of Raw Materials from the third party vendors in accordance with the
terms of this Supply Agreement shall include: ordering, purchasing,
transportation, reception, inspection, release and storage of Raw Materials.

 

3.8                               Reimbursement for Unused Raw Materials.  To
the extent Manufacturer has purchased Raw Materials in accordance with
Section 3.7, but subsequent to such purchase and prior to the

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

17

--------------------------------------------------------------------------------


 

conversion of any Raw Materials into Products, Purchaser either cancels a
Purchase Order or does not issue a Purchase Order in accordance with the Binding
Period of a Rolling Forecast or informs Manufacturer that it no longer desires
to have Manufacturer use such Raw Materials in any Products, Manufacturer shall
first use good faith efforts to return such Raw Materials to applicable third
party vendors and receive a credit for such purchase.  If the third party vendor
refuses to accept such Raw Materials and provide Manufacturer with a credit,
then Manufacturer shall invoice Purchaser for the cost of such Raw Materials
within [***] of Purchaser cancelling a Purchase Order or not issuing a Purchase
Order in accordance with the Binding Period of a Rolling Forecast or informing
Manufacturer that it no longer desires to have Manufacturer use such Raw
Materials in any Products and Purchaser shall pay such invoice within [***]
after receipt. After receipt of payment for such Raw Materials, Manufacturer
shall either ship or destroy such Raw Materials, as directed by Purchaser. 
Purchaser shall reimburse Manufacturer for all reasonable and documented costs
and expenses relating to the shipment or destruction of such Raw Materials.

 

3.9                               Conflicts.  To the extent of any conflict or
inconsistency between this Supply Agreement and any Purchase Order, purchase
order release, confirmation, acceptance or any similar document, the terms of
this Supply Agreement shall govern.

 

4.                                      Transfer of Manufacturing Equipment;
Technology Transfer and Manufacturing Transition

 

4.1                               Transfer of Manufacturing Equipment.

 

(a)                                 Pursuant to the Asset Purchase Agreement,
title and risk of loss/damage with respect to ER Line 1 and ER Line 2 shall pass
to Purchaser on the Effective Date.

 

(b)                                 Promptly following the Effective Date,
Manufacturer shall dismantle and ship ER Line 2 to Purchaser’s designated
facility (“Purchaser’s Facility”).  Manufacturer and Purchaser shall each bear
its own internal costs incurred in dismantling and shipping ER Line 2 to
Purchaser’s Facility, and Purchaser shall reimburse Manufacturer for all
reasonable and documented out-of-pocket expenses in dismantling and shipping ER
Line 2 to Purchaser’s Facility, including the costs of physically transporting
ER Line 2 from Manufacturer’s Facility to Purchaser’s Facility.

 

(c)                                  During the Transition Period and Scale-Up
Period, ER Line 1 shall remain at

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

18

--------------------------------------------------------------------------------


 

Manufacturer’s Facility, and Purchaser hereby grants Manufacturer the right to
use ER Line 1 to manufacture ER Products.  ER LINE 1 IS BEING USED BY
MANUFACTURER “AS IS” WITH ALL FAULTS AND WITHOUT WARRANTY OF ANY KIND BY
PURCHASER.  Manufacturer shall, at Manufacturer’s sole cost and expense, conduct
all regularly scheduled maintenance and performance qualifications as currently
performed in the normal course of business, and provide replacement parts
necessary to maintain ER Line 1 in good working condition and in good repair,
which replacement parts shall become part of ER Line 1.

 

(d)                                 Promptly following the end of the Scale-Up
Period, Manufacturer shall dismantle and ship ER Line 1 to Purchaser’s
Facility.  Manufacturer and Purchaser shall each bear its own internal costs
incurred in dismantling and shipping ER Line 1 to Purchaser’s Facility and
Purchaser shall reimburse Manufacturer for all reasonable and documented
out-of-pocket expenses incurred by Purchaser in dismantling and shipping ER Line
1 to Purchaser’s Facility.

 

4.2                               Technology Transfer and Manufacturing
Transition.

 

(a)                                 Technology Transfer.  Beginning on the
Effective Date, Manufacturer and Purchaser shall use commercially reasonable and
diligent efforts to initiate, implement and complete a technology transfer to
Purchaser’s Facility (the “Technology Transfer”) to enable Purchaser to
manufacture (or have manufactured) each Product on a commercial scale,
sufficient to meet Purchaser’s requirements of such Product for Distribution in
the United States and Seller’s (and its Affiliates’) requirements of each Seller
Product for Distribution in the Seller Countries, as applicable, which
Technology Transfer shall include the following activities:

 

(i)                                     Purchaser’s installation of ER Line 2
promptly following receipt at Purchaser’s Facility and such Purchaser’s Facility
being appropriately updated to receive ER Line 2;

 

(ii)                                  Purchaser’s provision of equipment
suitable for the manufacture of IR Products at Purchaser’s Facility as soon as
possible following the Effective Date;

 

(iii)                               Purchaser’s performance of technology
transfer of the manufacturing processes for both the ER Products and IR
Products;

 

(iv)                              Manufacturer’s provision of a forecast of
Seller’s and its

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

19

--------------------------------------------------------------------------------


 

Affiliates’ anticipated requirements of Seller Products for Distribution in the
Seller Countries, which forecast shall be updated quarterly during the Term;

 

(v)                                 Manufacturer’s transfer of all manufacturing
know-how and technical information related to Products, including all such
know-how and technical information provided by Grünenthal GmbH to Manufacturer
and its Affiliates pursuant to the License;

 

(vi)                              if other CII products are manufactured at
Purchaser’s Facility, Purchaser’s submission to the DEA of all documentation
required to register Purchaser’s Facility with respect to tapentadol or, if no
CII products are manufactured at Purchaser’s Facility, Purchaser’s performance
of all activities necessary to prepare Purchaser’s Facility for CII products and
submission to the DEA of all documentation required to register Purchaser’s
Facility with the DEA;

 

(vii)                           Purchaser’s performance of all activities
(including all qualification and validation activities) necessary to obtain
Regulatory Approval to manufacture Products for Distribution in the United
States, at Purchaser’s Facility, using the equipment at Purchaser’s Facility to
manufacture IR Products and ER Line 2 to manufacture ER Products, which
activities shall include stability and bioequivalence studies with respect to
registration/validation batches of Products manufactured at Purchaser’s Facility
and shall be performed using API supplied to Purchaser pursuant to the API
Supply Agreement;

 

(viii)                        Purchaser’s performance of all activities
(including all qualification and validation activities) necessary to obtain
Regulatory Approval to manufacture Seller Products for Distribution in the
Seller Countries, in Purchaser’s Facility and using the equipment at Purchaser’s
Facility to manufacture immediate release Seller Products and ER Line 2 to
manufacture extended release Seller Products, which activities shall include
stability studies and the bioequivalence study described in the first sentence
of Section 4.2(d) and shall be performed using API supplied to Purchaser
pursuant to the API Supply Agreement; provided, however, if any such activity
solely supports the manufacture of Seller Products for Distribution in the
Seller Countries, such API shall be provided to Purchaser by Seller at no cost;
provided further, however, that, if any such activity is substantially (but not
solely) related to the manufacture of Seller Products for Distribution in the
Seller Countries and is also required for the manufacture of Products for
Distribution in the United States, the Parties shall agree upon an

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

20

--------------------------------------------------------------------------------


 

appropriate allocation of the costs of such activity;

 

(ix)                              following completion of the activities
described in clause (vii), Purchaser’s submission of an application to the FDA
for Regulatory Approval to manufacture Products, for Distribution in the United
States, at Purchaser’s Facility;

 

(x)                                 following completion of the activities
described in clause (viii), Manufacturer’s submission, on a country-by-country
basis, of an application to the applicable Regulatory Authorities in each of the
Seller Countries for Regulatory Approval to manufacture Seller Products, for
Distribution in such country, at Purchaser’s Facility;

 

(xi)                              on a country-by-country basis, Purchaser’s
scale-up of Product and Seller Product manufacturing at Purchaser’s Facility,
and Manufacturer’s corresponding wind-down of Product manufacturing at
Manufacturer’s Facility, within a reasonable period of time following receipt of
the Regulatory Approvals described in clauses (ix) and (x) with respect to each
country;

 

(xii)                           the Parties’ development of a transition plan
for DEA Procurement Quota for purposes of discontinuation of Product
manufacturing at Manufacturer’s Facility and transition of all Product
manufacturing to Purchaser’s Facility, which shall be subject to approval by the
DEA; and

 

(xiii)                        Purchaser’s installation of ER Line 1 and
performance of all activities (including all qualification and validation
activities) necessary to obtain Regulatory Approval to manufacture ER Products
for Distribution in the United States and to manufacture extended release Seller
Products for Distribution in the Seller Countries in Purchaser’s Facility using
ER Line 1, which activities shall include stability studies and the
bioequivalence study described in the first sentence of Section 4.2(d) and be
performed using API supplied to Purchaser pursuant to the API Supply Agreement;
provided, however, if any such activity solely supports the manufacture of
Seller Products for Distribution in the Seller Countries, such API shall be
provided to Purchaser by Seller at no cost; provided further, however, that if
any such activity is substantially (but not solely) related to the manufacture
of Seller Products for Distribution in the Seller Countries and is also required
for the manufacture of Products for Distribution in the United States, the
Parties shall agree upon an appropriate allocation of the

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

21

--------------------------------------------------------------------------------


 

costs of such activity.

 

(b)                                 Technology Transfer and Manufacturing
Transition Plan.  The Technology Transfer will be conducted in accordance with a
plan to be mutually agreed upon by the Parties within the later to occur of
[***] following the Effective Date or [***] after the designation of Purchaser’s
Facility by Purchaser and attached hereto as Appendix F (the “Technology
Transfer and Manufacturing Transition Plan” or “TTMTP”).  In developing the
TTMTP, the Parties shall seek to minimize costs and expenses associated with the
Technology Transfer.  The TTMTP may be amended during the Term upon mutual
written agreement of Manufacturer and Purchaser.  Purchaser will lead and is
responsible for the completion of the Technology Transfer.  Purchaser will
ensure that sufficient resources are allocated to successfully execute the
TTMTP.  Manufacturer will perform the tasks assigned to Manufacturer in the
TTMTP and will provide reasonable support to Purchaser in the performance of the
tasks assigned to Purchaser in the TTMTP.  The TTMTP will take into account that
Manufacturer’s reasonable support shall be limited to the following activities:

 

(i)                                     providing clarification and explanation
on the manufacturing know-how and technical information relating to the Products
in writing, by teleconference and meetings, which will be held [***];

 

(ii)                                  at Purchaser’s reasonable request,
reviewing protocols for the transfer of the analytical methods and manufacturing
processes with respect to the Products;

 

(iii)                               providing in-person assistance or witnessing
of the implementation of critical technical processes (including transfer of
analytical methods) with respect to the manufacture of Products;

 

(iv)                              causing appropriate employees and, to the
extent practicable, other representatives of Manufacturer to meet with employees
of Purchaser or its designee, at Purchaser’s Facility, to assist with the
working up and use of the manufacturing process to the extent reasonably
necessary to enable Purchaser to manufacture Products in accordance with the
Specifications on a commercial scale, provided that there shall be no more than
[***] such meetings with respect to the IR Products and [***] such meetings with
respect to the ER Products during the first [***] of the Term;

 

(v)                                 providing documentation or advice as are
reasonably necessary

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

22

--------------------------------------------------------------------------------


 

to assist Purchaser in obtaining any Regulatory Approval with respect to
Purchaser’s manufacture of Products, but only to the extent that such
documentation is pre-existing or can be easily obtained or gathered by
Manufacturer; and

 

(vi)                              providing expert advice in case of unexpected
results during the Technology Transfer.

 

(c)                                  Costs of Technology Transfer.  Purchaser
shall be responsible for all costs of performing the Technology Transfer, except
that Manufacturer shall be responsible for the costs of performing the tasks
assigned to Manufacturer in the TTMTP and the costs of any activities that are
solely related to the manufacture of Seller Products for Distribution in the
Seller Countries (including registration, qualification and validation expenses
and stability and bioequivalence studies that support only or substantially the
Seller Countries); provided, however, that the Parties shall agree upon an
appropriate allocation of the costs of any activities that are substantially
(but not solely) related to the manufacture of Seller Products for Distribution
in the Seller Countries and are also required for the manufacture of Products
for Distribution in the United States.

 

(d)                                 Bioequivalence Studies.  Notwithstanding
anything to the contrary in this Supply Agreement, the Parties shall seek to
develop a protocol for a single bioequivalence study that satisfies the
regulatory requirements in all countries for which such studies are necessary
(or as many countries as possible) and shall agree upon an appropriate
allocation of the costs thereof between Manufacturer and Purchaser, which
protocol and allocation shall be reflected in the TTMTP.  If any bioequivalence
study that is necessary to obtain Regulatory Approval in any of the Seller
Countries cannot be reasonably combined as described in the foregoing sentence,
then Manufacturer shall be responsible for performing such bioequivalence study
at its own expense.

 

(e)                                  Additional Activities performed by
Manufacturer.  Any technical or other support services with respect to the
Technology Transfer not explicitly described in the TTMTP shall be considered as
additional activities, which shall be performed at Manufacturer’s sole
discretion.  Purchaser shall reimburse Manufacturer for any reasonable and
documented personnel costs and documented out-of-pocket expenses (e.g., travel
and lodging) incurred by Manufacturer in performing any such additional
activities.  The hourly rate for the personnel costs shall be [***] and shall be
increased each year thereafter by [***].  Such additional activities will
require prior written approval by Purchaser.  For the avoidance of doubt,
Manufacturer shall have no obligation to assist Purchaser with respect to any

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

23

--------------------------------------------------------------------------------


 

proposed improvements or modifications to the manufacturing process of Products,
except for adaptations required due to the Technology Transfer or changes
initiated by Manufacturer.

 

(f)                                   Communication.  Purchaser shall, upon
request of Manufacturer but at least twice per year during the Term, provide
written updates to Manufacturer with respect to the status of the Technology
Transfer, in such format as to be agreed between the Parties.

 

4.3                               Post-Transfer Supply Agreement.  Within [***]
prior to the anticipated completion of the Technology Transfer for the ER
Products or IR Products, whichever is sooner, Purchaser and Seller shall
initiate negotiation of an agreement pursuant to which Purchaser shall
manufacture up to [***] of Seller’s and its Affiliates’ (and its or their
successors or assignees with respect to the Seller Products) requirements of
Seller Products for Distribution in the Seller Countries (the “Post-Transfer
Supply Agreement”).  No later than the day on which the process validation
batches for the ER Products or IR Products are submitted to the appropriate
Regulatory Authority in the first Seller Country, whichever is sooner, Purchaser
and Seller shall execute the Post-Transfer Supply Agreement.  [***].  If
requested by Seller, Purchaser shall execute separate Post-Transfer Supply
Agreements with Seller or any its Affiliates (or any of its or their successors
or assignees with respect to the Seller Products) for individual Seller
Countries; provided, however, that the terms of any such Post-Transfer Supply
Agreement shall be modified as necessary if a successor or assignee with respect
to the Seller Products will be a party to any such Post-Transfer Supply
Agreement and such successor or assignee will not supply API to Purchaser.

 

5.                                      Changes to Products

 

5.1                               Changes Generally.

 

(a)                                 Changes to Specifications and/or the
manufacturing, testing and packaging process of the Products pursuant to this
Section 5.1 shall be made in accordance with the Quality Agreement. Manufacturer
and Purchaser shall cooperate in good faith to resolve any Product supply issues
that may result from changes in the Specifications and/or the manufacturing,
testing and packaging process of the Products. Each Party shall give the other
Party reasonable written notice prior to any changes to the Specifications
and/or the manufacturing and/or the packaging processes of the Products that it
requires, as further set forth in this Article 5.

 

(b)                                 To the best of Manufacturer’s knowledge, as
of the Effective Date, Manufacturer is not aware of any changes to
Specifications and/or manufacturing, testing and packaging processes of the

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

24

--------------------------------------------------------------------------------


 

Products which are planned to be implemented during the Term, other than any
upcoming changes as disclosed to Purchaser prior to the Effective Date.

 

5.2                               Mandatory Changes.  Manufacturer shall give
Purchaser written notice prior to any changes to the manufacturing and
production process of the Products (or changes related to Manufacturer’s
Facility, to the extent that such changes could have a direct or indirect impact
on the Products) that are required by cGMP or Applicable Law (collectively,
“Mandatory Changes”).  If Purchaser refuses to approve a Mandatory Change or
disputes whether a change constitutes a Mandatory Change, the Parties shall
resolve such matter in accordance with the provisions of Article 18.

 

5.3                               Discretionary Changes.  Either Party may
submit to the other Party written proposals of changes to the manufacturing and
production process for the Products other than Mandatory Changes (collectively,
“Discretionary Changes”).  Manufacturer shall implement Discretionary Changes
upon the written consent of the non-requesting Party, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

5.4                               Costs of Changes.  Subject to Section 1.4, any
and all costs associated with Mandatory Changes that primarily relate to the
manufacturing, packaging, testing and supply of Products for distribution in the
United States (including Regulatory Authority filings, write off and other costs
due to such changes associated with obsolete Raw Materials, work-in-process and
Products inventories) shall be borne by Purchaser and the costs of all other
Mandatory Changes shall be borne by Manufacturer. Any and all costs associated
with Discretionary Changes shall be paid by the Party requesting such changes.
Each Party shall reasonably document such costs and provide such documentation
upon request to the Party bearing or paying for such costs.

 

6.                                      Term

 

The term of this Supply Agreement shall commence on the Effective Date and shall
continue until the last day of the Scale-Up Period, unless sooner terminated as
expressly provided for in this Supply Agreement (the “Term”).

 

7.                                      Termination

 

7.1                               Material Breach.  This Supply Agreement may be
terminated by either Party by giving

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

25

--------------------------------------------------------------------------------


 

written notice to the other Party if the other Party (the “Breaching Party”) is
in material breach or default of any of its obligations hereunder (including any
payment obligations) as follows: (a) the terminating Party must send written
notice of the material breach or material default to the Breaching Party; and
(b) the termination shall become effective [***] after receipt of such written
notice by the Breaching Party, unless either (i) the Breaching Party has cured
such material breach or default prior to the expiration of such [***] period or
(ii) if such material breach or material default is not capable of being cured
within such [***] period, the Breaching Party has commenced activities
reasonably expected to cure such material breach or material default within such
[***] period and thereafter uses diligent efforts to complete the cure as soon
as practicable, provided that, if such material breach or default is not cured
within [***] after receipt of such written notice by the Breaching Party, the
termination shall become effective upon the expiration of such [***] period.

 

7.2                               Insolvency.  Either Party may terminate this
Supply Agreement without prior notice to the other upon the occurrence of any of
the following involving the other Party:

 

(a)                                 the other Party files a petition seeking an
order for relief under the Federal Bankruptcy Code (Title 11 of the United
States Code), as now or hereafter in effect, or under similar law (including
laws in countries or jurisdictions other than the United States), or files a
petition in bankruptcy or for reorganization or for an arrangement pursuant to
any state bankruptcy law or any similar state or local law (including laws in
countries or jurisdictions other than the United States); or

 

(b)                                 an involuntary case against the other Party
as debtor is commenced by a petition under the Federal Bankruptcy Code (Title 11
of the United States Code), as now or hereafter in effect, or under similar law
(including laws in countries or jurisdictions other than the United States), or
a petition or answer proposing the adjudication of the other Party as a bankrupt
or its reorganization pursuant to any state bankruptcy law or any similar state
or local law (including laws in countries or jurisdictions other than the United
States) is filed in any court and not dismissed, discharged or denied within
[***] after the filing thereof; or

 

(c)                                  a custodian, receiver, United States
Trustee, trustee or liquidator of the other Party or of all or substantially all
of the other Party’s property is appointed in any proceedings brought by the
other Party; or

 

(d)                                 a custodian, receiver, United States
Trustee, trustee or liquidator is appointed in any proceedings brought against
the other Party and is not be discharged within [***] after that

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

26

--------------------------------------------------------------------------------


 

appointment, or if the other Party consents to or acquiesces in such
appointment; or

 

(e)                                  the other Party generally does not pay its
debts as those debts become due, or makes an assignment for the benefit of
creditors, or admits in writing its inability to pay its debts generally as they
become due.

 

7.3                               Termination of Obligation to Supply. 
Manufacturer shall have the right to terminate this Supply Agreement by giving
[***] notice to Purchaser at any time after the date that is [***] after the
date on which the Product manufacturing process at Purchaser’s Facility is
successfully validated; provided, however:

 

(a)                                 in the event [***], this Supply Agreement
will not be terminated pursuant to this Section 7.3 unless and until Purchaser
and Manufacturer discuss in good faith and agree upon a plan to meet such
requirements; and

 

(b)                                 in the event [***] this Supply Agreement
will not be terminated pursuant to this Section 7.3 unless [***].

 

7.4                               Effects of Termination or Expiration. In the
event of termination or expiration of this Supply Agreement, the following
provisions shall apply:

 

(a)                                 All Purchase Orders of the Products not yet
manufactured shall automatically be deemed cancelled, and Manufacturer shall
have no further obligation to supply Purchaser with such Products.

 

(b)                                 Purchaser shall be obligated to purchase
(i) all Products manufactured or in the process of being manufactured and
covered by the Binding Period and (ii) any and all Inventory that exists on the
effective date of termination and for which Manufacturer has no other use and
cannot be used by Manufacturer.  Purchaser will purchase such Inventory from
Manufacturer at a price equal to a cost plus basis of such Inventory.  Once
purchased, Purchaser may request Manufacturer to destroy Inventory which cannot
be used by Manufacturer; in this case, Manufacturer shall destroy the Inventory
and Purchaser shall bear the out-of-pocket destruction costs.

 

(c)                                  Any expiration or termination of this
Supply Agreement shall not release the Parties from liabilities or obligations
accrued on or prior to the date of expiration or termination. The following
provisions shall survive termination or expiration of this Supply Agreement
indefinitely or for

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

27

--------------------------------------------------------------------------------


 

such shorter period as is provided in such Sections, along with any other
provisions of this Supply Agreement that are necessary to interpret or give
effect to any of the following provisions:  Sections 3.9 (Conflicts), 4.1
(Transfer of Manufacturing Equipment), 4.2 (Technology Transfer and
Manufacturing Transition) (but only until the completion of the Technology
Transfer, provided that Manufacturer’s obligation to provide reasonable support
under Section 4.2(b) shall terminate upon the earlier of the completion of the
Technology Transfer or six (6) months after the effective date of expiration or
termination of this Supply Agreement), 4.3 (Post-Transfer Supply Agreement), 7
(Termination), 9.3 (Records), 9.4 (Inspection by Manufacturer), 10.1 (Quality
Agreement), 10.4 (Corrective Action), 10.5 (Product Complaints), 10.6 (Liability
for Corrective Actions) and 10.7 (Regulatory Inspections); and Articles 14
(Confidential Information), 15 (Public Announcements), 17 (Indemnification), 18
(Dispute Resolution) and 19 (Miscellaneous).

 

8.                                      Delivery

 

8.1                               Delivery Terms.

 

(a)                                 Manufacturer shall deliver all Products so
ordered by Purchaser on the delivery date stated in each Purchase Order and as
confirmed by Manufacturer in accordance with Section 3.5.

 

(b)                                 Manufacturer shall be responsible for the
release of Products prior to the delivery date specified on the applicable
Purchase Order, and shall issue the Certificate of Analysis and Certificate of
Conformance immediately following the release of Products in Manufacturer’s
quality system.

 

(c)                                  Manufacturer shall deliver Products ordered
by Purchaser, [***], in a packaging configuration agreed upon in advance by the
Parties (each a “Delivery”).  If Purchaser requires any special packaging for
the transportation of Products, the cost thereof shall be separately invoiced to
Purchaser.  The Certificate of Analysis, Certificate of Conformance and all
documents relating to each shipment shall be available at the time the Products
are picked up from Manufacturer’s Facility.  All shipments must be accompanied
by a packing slip which describes the articles, including lot numbers,
production date and shelf life for each article, states the purchase order
number and shows the shipment’s destination.  Manufacturer shall promptly
forward the original bill of lading or other shipping receipt for each shipment
in accordance with Purchaser’s or its Affiliate’s instructions and work with
Purchaser to complete all applicable DEA forms.  Manufacturer further agrees to
promptly render, after delivery of

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

28

--------------------------------------------------------------------------------


 

goods or performance of services, correct and complete invoices to Purchaser or
its Affiliate.

 

8.2                               Shortages and Manufacturing Constraints.  In
the event that any manufacturing capacity constraint or shortage of Raw
Materials required for completing the manufacturing, packaging and supply
activities of Products set forth in this Supply Agreement in a timely manner
occurs, or is reasonably anticipated to occur, Manufacturer shall promptly
notify Purchaser of such constraint or shortage, its cause and, to the extent
known, its expected duration.  In the event such constraint or shortage cannot
be remediated by Manufacturer in a reasonable period of time, [***].

 

8.3                               Tolerance.  Notwithstanding the provisions of
Section 8.1, each Purchase Order will be considered supplied in full if (a) the
quantities of Products delivered are within a range of plus or minus [***] of
the quantities ordered and (b) if delivery is within [***] of the required
Delivery date set forth in such Purchase Order.

 

8.4                               Minimum Shelf Life Remaining for Products. 
All Product supplied by Manufacturer to Purchaser under this Supply Agreement
shall upon Delivery have not less than [***] shelf life remaining.

 

8.5                               Storage of Finished Product.  Manufacturer
shall not provide handling and storage services to Purchaser for Products at
Manufacturer’s Facility after Delivery as set forth in this Article 8.  In the
event Manufacturer agrees, in its sole discretion, to store Products after
Delivery for Purchaser upon Purchaser’s written request or if Purchaser’s
carrier fails to pick up the Products after Delivery, Manufacturer shall have
the right to charge Purchaser a reasonable storage fee per pallet of Products
for all such pallets that are stored by Manufacturer for [***] after Delivery.

 

9.                                      Inspection

 

9.1                               Reserved.

 

9.2                               Inspection of Manufacturer’s Facility.

 

(a)                                 Purchaser shall have the right, upon
reasonable notice to Manufacturer (and in no event less than [***] in advance)
and during regular business hours, [***], to inspect and audit the specific
areas of Manufacturer’s Facility where manufacturing, storage, testing and/or
packaging services are performed pertaining to Products or Raw Materials, to
assure compliance by Manufacturer with cGMP, GDP and applicable rules and
regulations and with other provisions of this Supply Agreement;

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

29

--------------------------------------------------------------------------------


 

provided, however, that Manufacturer shall have the right to deny access to any
areas in Manufacturer’s Facility where no such activities with respect to
Products or Raw Materials are undertaken.

 

(b)                                 Within [***] of completing any audit
hereunder, Purchaser shall submit to Manufacturer a written report outlining its
findings and/or observations from any such audit. If deficiencies are discovered
during an audit that could, in Purchaser’s opinion, prevent Manufacturer from
satisfying the requirements of cGMP and Manufacturer in good faith disputes the
observations or conclusions of Purchaser, then the Parties shall promptly enter
into good faith discussions to resolve their differences.  If the Parties fail
to resolve their differences within [***] after receipt of the audit report,
then the matter shall be promptly referred to a third party independent expert
mutually acceptable to the Parties.  The third party independent expert shall
render an opinion based on the audit report and its own observations within
[***] from the start of its assignment.  Such opinion shall be binding on the
Parties. The fee of the third party independent expert [***].  If Manufacturer
does not dispute the observations of Purchaser made during an audit or if the
observations of Purchaser have been confirmed by the third party independent
expert, Manufacturer shall provide a proposed corrective plan to Purchaser and
the Parties shall in good faith discuss and agree on a final corrective action
plan to remedy or cause the remedy of any deficiencies which may be noted in any
such audit, including the appropriate apportionment of costs associated
therewith.

 

9.3                               Records.  Purchaser shall have the right to
audit Manufacturer’s records relating to its performance under this Supply
Agreement. Manufacturer shall maintain all batch records and other manufacturing
and analytical records related to Products manufactured hereunder, all records
of shipments of Products and all validation data and other applicable records
with respect to Products manufactured hereunder required under cGMP or the
Quality Agreement for the greater of (a) the time period required by Applicable
Law or (b) the time periods set forth in the Quality Agreement. Manufacturer
shall in good faith work with Purchaser to make such data available to Purchaser
and any Regulatory Authority upon Purchaser’s reasonable request or if required
by Applicable Law.  To the extent that such records also include data or
information that does not specifically pertain to Products or Raw Materials,
Manufacturer shall be entitled to redact such data or information from such
records prior to audit by or disclosure to Purchaser.

 

9.4                               Inspection by Manufacturer.  For so long as
Purchaser is Distributing Products manufactured in Manufacturer’s Image,
Manufacturer shall has the right to audit the warehousing facilities of
Purchaser, to the same extent that Purchaser is permitted to audit
Manufacturer’s Facility

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

30

--------------------------------------------------------------------------------


 

pursuant to Section 9.2, only that Manufacturer will perform the audit through
Purchaser (i.e. will not directly issue observations and requests for
corrections to wholesaler).

 

10.                               Quality; Defective Products; Regulatory
Inspections; Testing

 

10.1                        Quality Agreement.  The Parties are entering into a
Quality Agreement regarding the production by Manufacturer of Raw Materials and
Products (the “Quality Agreement”) on the Effective Date.  To the extent there
are any inconsistencies or conflicts between this Supply Agreement and the
Quality Agreement, the terms and conditions of this Supply Agreement shall
control except with respect to quality matters.

 

10.2                        Disposition of Defective Products.

 

(a)                                 Purchaser shall, as soon as practical (and,
in any event, within [***]) after receipt of any Delivery of Products, notify
Manufacturer of the existence and nature of any Visible Defects in such
Products.

 

(b)                                 Purchaser shall, as soon as practical (and,
in any event, within [***]) after the day on which Purchaser became aware or
should reasonably have become aware of a Hidden Defect in any Products, notify
Manufacturer of the existence and nature of such Hidden Defect in such Products.

 

(c)                                  If notice of a Visible Defect or Hidden
Defect is not provided within the applicable time period stated above, then all
such Products shall be deemed to be in compliance with this Supply Agreement.

 

(d)                                 If Purchaser notifies Manufacturer of the
existence and nature of any Defective Products during the applicable time
period, Manufacturer shall have a reasonable opportunity, not to exceed [***]
from receipt of notification, to inspect such Defective Products (provided
Purchaser has provided Manufacturer appropriate samples of the impacted
shipments of Products) and provide Purchaser with detailed written instructions
to return or dispose of such Defective Products. Subject to the provisions of
Section 10.6, Manufacturer shall replace Defective Products at its own cost and
expense, including reimbursement of freight and disposition costs incurred by
Purchaser.

 

10.3                        Independent Testing.  If, after Manufacturer’s
inspection of any Product alleged by Purchaser to be Defective Product, the
Parties disagree as to whether such Product is Defective Product,

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

31

--------------------------------------------------------------------------------


 

the Parties shall deliver such Product to an independent third party laboratory,
mutually selected by the Parties, for analytical testing to verify the Product’s
conformance to the Specifications.  All costs associated with such third party
testing shall be at the expense of the [***].  The report of the independent
third party laboratory shall be binding on the Parties.

 

10.4                        Corrective Action.  In the event any governmental
agency having appropriate jurisdiction requests or orders, or Purchaser
determines to undertake, any corrective action with respect to any Products
supplied under this Supply Agreement, including any recall or market withdrawal,
corrective action or market action (a “Corrective Action”), the Parties shall
cooperate in the handling and disposition of such Corrective Action and the
replacement of such Products.  Purchaser will have the right to make a final
determination as to the initiation of any such Product withdrawal or recall.

 

10.5                        Product Complaints.  The Parties shall notify one
another of any complaints relating to Products supplied under this Supply
Agreement in accordance with the Quality Agreement.

 

10.6                        Liability for Corrective Actions.  In case of a
Corrective Action caused by a Defective Product (other than a Visible Defect),
Manufacturer will [***].  The conduct of any recall of Products supplied under
this Supply Agreement shall be the sole responsibility of Purchaser. Subject to
the liability limitations set forth in Section 17.4, Manufacturer will [***].

 

10.7                        Regulatory Inspections.  In the event Manufacturer’s
Facility is the subject of an inspection by any Regulatory Authority or any
other duly authorized agency of any national, state or local government directly
relating to the manufacturing, packaging or warehousing of the Products,
Manufacturer shall notify Purchaser within [***] of learning of such inspection,
and shall, if reasonably possible given the circumstances, afford Purchaser the
opportunity to be present at such inspection. Manufacturer shall supply
Purchaser with redacted copies of any correspondence or portions of
correspondence to the extent relating to the Products. In the event Manufacturer
receives any regulatory letter or written comments from any Regulatory Authority
in connection with manufacturing and packaging of the Products under this Supply
Agreement, it shall provide Purchaser with a copy of each such communication. To
the extent Manufacturer is required to submit any correspondence to a Regulatory
Authority that relates to the manufacture, packaging or warehousing of the
Products, Manufacturer shall provide Purchaser with a copy of such
correspondence as far in advance of its submission to such Regulatory Authority
as possible and Purchaser shall have the opportunity to review and comment upon
such correspondence. Purchaser will cooperate fully with Manufacturer in its

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

32

--------------------------------------------------------------------------------


 

interactions and correspondence with Regulatory Authorities in furtherance of
this Section.

 

10.8                        Safety.  Manufacturer shall enforce safety
procedures for its manufacturing, packaging and storing of the Products and Raw
Materials and handling and disposal of waste relating thereto that comply with
all environmental and occupational safety and health laws.  Such
responsibilities shall include the proper disposal of waste in an appropriate
manner consistent with the nature of the waste and at a permitted disposal
facility.

 

10.9                        Storage.  To the extent any Products or Raw
Materials are stored, Manufacturer shall store such Products and Raw Materials
in a controlled environment that meets the Specifications, cGMP and all other
Applicable Laws.

 

11.                               Force Majeure

 

11.1                        Neither Party will be liable for non-performance or
delay in the fulfillment of its obligations under this Supply Agreement if such
non-performance or delay is occasioned by any cause beyond the reasonable
control of Purchaser or Manufacturer, as the case may be, including acts of God,
fire, flood, earthquakes, explosions, sabotage, strikes, or labor disturbances
(regardless of the reasonableness of the demands of the labor force), civil
commotion, riots, military invasions, wars, failure of utilities, failure of
carriers, inability to obtain any required raw material, energy source,
equipment, labor or transportation, at prices and on terms Manufacturer deems
practicable from its usual sources of supply or any acts, restraints,
requisitions, regulations, or directives issued by a competent Governmental
Authority, including changes in Law (each, a “Force Majeure Event”); provided,
however, a Force Majeure Event shall never excuse a Party from paying any sum of
money owed under this Supply Agreement.

 

11.2                        In the event that either Party is prevented from
discharging its obligations under this Supply Agreement on account of a Force
Majeure Event, such Party shall promptly notify the other Party, and shall
nevertheless make reasonable, good faith efforts to discharge its obligations,
even if in a partial or compromised manner.  In the event that a Force Majeure
Event continues for a period of [***], or for periods which aggregate [***]
during any [***], the Party not claiming the Force Majeure Event will be
entitled to terminate this Supply Agreement forthwith, but without penalty or
liability to the Party affected by the Force Majeure Event, on written notice to
the Party claiming the Force Majeure Event, provided that such termination shall
not affect any Party’s right to receive amounts which have accrued or

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

33

--------------------------------------------------------------------------------


 

became due prior to the termination.

 

11.3                        The Party affected by a Force Majeure Event shall
use commercially reasonable efforts to limit the effects of a Force Majeure
Event upon its performance of this Supply Agreement and shall notify the other
Party, immediately, of the cessation of the Force Majeure Event.

 

12.                               Insurance

 

Manufacturer shall procure and maintain in full force and effect during the term
of this Supply Agreement valid insurance policies or a program of self-insurance
in connection with its activities as contemplated hereby.

 

13.                               Labelling

 

Purchaser shall be responsible at its own expense for developing and approving
the labeling and packaging material for the Products in the Purchaser’s Image
(including without limitation for the design and production of all related
artwork) and for obtaining all approvals from Regulatory Authorities necessary
to manufacture, market, promote, distribute and sell Products in the Purchaser’s
Image in accordance with Section 1.2.

 

14.                               Confidential Information

 

The existence, subject matter and contents of this Supply Agreement are
confidential and constitute Confidential Information and the terms and
conditions relating to the disclosure of this Supply Agreement (or any related
information) are governed by Section 6.26 of the Asset Purchase Agreement.

 

15.                               Public Announcements

 

The terms and conditions relating to the making of any public announcements on
this Supply Agreement shall be governed by Section 6.04 of the Asset Purchase
Agreement.

 

16.                               Representations and Warranties

 

16.1                        Product Warranties.  Manufacturer represents and
warrants to Purchaser that all Products

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

34

--------------------------------------------------------------------------------


 

supplied under this Supply Agreement shall be manufactured and provided in
accordance and conformity with the Specifications and in accordance with
Applicable Law. MANUFACTURER MAKES NO OTHER WARRANTIES OR REPRESENTATION OF ANY
KIND, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS
FOR ANY PARTICULAR PURPOSE, OR ANY OTHER MATTER WITH RESPECT TO THE PRODUCT.

 

16.2                        Execution and Performance of Agreement.  Each Party
represents to the other Party that it has full right, power and authority to
enter into and perform its obligations under this Supply Agreement. Each Party
further represents and warrants to the other Party, as of the Effective Date,
that the performance of its obligations under this Supply Agreement will not
result in a violation or breach of, and will not conflict with or constitute a
default under any agreement, contract, commitment or obligation to which such
Party is a party or by which it is bound.

 

16.3                        GMP Compliance Warranty.  Manufacturer represents
and warrants to Purchaser that the Products manufactured, packaged and supplied
under this Supply Agreement shall be GMP compliant.

 

17.                               Indemnification

 

17.1                        Indemnification by Purchaser.  Subject to the
limitations set forth in Section 17.5 and excluding those matters for which
Manufacturer is obligated to indemnify Purchaser pursuant to this Supply
Agreement, Purchaser shall indemnify and hold Manufacturer and its Affiliates
and their respective directors, officers, employees, agents, consultants,
subcontractors, representatives, successors and assigns (collectively, the
“Manufacturer Indemnified Parties”) harmless from and against any and all Losses
incurred by Manufacturer Indemnified Parties to the extent arising from or
relating to (a) any action, claim or proceeding instituted by a third party in
connection with the distribution, promotion or sale in the United States of
Products supplied under this Supply Agreement, including product liability
claims (except to the extent such Product is a Defective Product, the defect is
not a Visible Defect and the action, claim or proceeding arises directly from
such defect); or (b) any breach of any representation, warranty or obligation of
Purchaser contained in this Supply Agreement.  This Section 17.1 provides the
sole recourse and exclusive means by which any Manufacturer Indemnified Party
may assert and remedy any Losses arising under or with respect to this Supply
Agreement.

 

17.2                        Indemnification by Manufacturer.  Subject to the
limitations set forth in Section 17.4 and excluding those matters for which
Purchaser is obligated to indemnify Manufacturer pursuant to this

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

35

--------------------------------------------------------------------------------


 

Supply Agreement, Manufacturer shall indemnify and hold Purchaser and its
Affiliates their respective directors, officers, employees, agents, consultants,
subcontractors, representatives, successors and assigns (collectively, the
“Purchaser Indemnified Parties”) harmless from and against any and all Losses
incurred by Purchaser Indemnified Parties to the extent arising from or relating
to (a) any action, claim or proceeding instituted by a third party in connection
with a Defective Product supplied by Manufacturer to Purchaser under this Supply
Agreement (other than in case of a Visible Defect); or (b) any breach of any
representation, warranty or obligation of Manufacturer contained in this Supply
Agreement.  This Section 17.2 provides the sole recourse and exclusive means by
which any Purchaser Indemnified Party may assert and remedy any Losses arising
under or with respect to this Supply Agreement.

 

17.3                        Claims.

 

(a)                                 Any Purchaser Indemnified Party or
Manufacturer Indemnified Party claiming it may be entitled to indemnification
under this Supply Agreement (the “Indemnified Party”) shall give prompt written
notice to the other Party (the “Indemnifying Party”) of each matter, action,
cause of action, claim, demand, fact or other circumstance upon which a claim
for indemnification (the “Claim”) may hereunder be based, and the Indemnifying
Party shall [***], provided that the failure to give such notice shall not
affect the Indemnified Party’s rights to indemnification, except to the extent
that the Indemnifying Party is actually prejudiced thereby.  [***].

 

(b)                                 [***]

 

(c)                                  The Parties shall cooperate in the defense
of any third party Claim.  The Indemnified Party shall have the right, at its
own expense, to participate in the defense of any third party Claim.  The
Indemnifying Party shall keep the Indemnified Party reasonably apprised of the
status of the defense of such Claim.

 

17.4                        Limitation on Manufacturer’s Liability. 
Manufacturer’s maximum liability to Purchaser in any calendar year under this
Supply Agreement, including its indemnity obligations, shall not exceed [***],
except with respect to damages or claims resulting from Manufacturer’s gross
negligence, fraud, willful misconduct or breach of confidentiality obligations.

 

17.5                        Limitations of Purchaser’s Liability.  [***].

 

17.6                        WAIVER OF DAMAGES.  EXCEPT FOR RELIEF MANDATED BY
STATUTE OR

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

36

--------------------------------------------------------------------------------


 

ANY BREACH OF ARTICLE 14, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, MULTIPLIED OR CONSEQUENTIAL
DAMAGES (INCLUDING LOSS OF PROFITS OR LOSS OF OPPORTUNITY), OR LOST PROFITS EVEN
IF DESIGNATED DIRECT DAMAGES, WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE, TORT,
STRICT LIABILITY OR OTHERWISE EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY THEREOF; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT BE
CONSTRUED TO PRECLUDE RECOVERY IN RESPECT OF ANY LOSS DIRECTLY INCURRED OR
SUFFERED FROM THIRD PARTY CLAIMS FOR WHICH ONE PARTY IS OBLIGATED TO INDEMNIFY
THE OTHER PARTY (OR AN INDEMNITEE OF SUCH OTHER PARTY) PURSUANT TO THIS
ARTICLE 17.

 

18.                               Dispute Resolution

 

Any controversy or claim between the Parties arising out of or relating to this
Supply Agreement shall be resolved in accordance with Section 10.11 of the Asset
Purchase Agreement.

 

19.                               Miscellaneous

 

19.1                        Relationship of the Parties.  The relationship of
Purchaser and Manufacturer established by this Supply Agreement is that of
independent contractors, and nothing contained herein shall be construed to:

 

(a)                                 give either Party any right or authority to
create or assume any obligation of any kind on behalf of the other; or

 

(b)                                 constitute the Parties as partners, joint
ventures, co-owners or otherwise as participants in a joint or common
undertaking.

 

19.2                        Third Party Rights.  Nothing in this Supply
Agreement shall be deemed to create any third party beneficiary rights in or on
behalf of any other person.

 

19.3                        Entire Agreement; Modifications.  This Supply
Agreement, together with the Quality Agreement and including the Appendices
hereto which are incorporated by reference, constitutes the entire agreement of
the Parties with respect to its subject matter and supersedes all prior
agreements,

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

37

--------------------------------------------------------------------------------


 

arrangements, dealings and writings between the Parties that relate to the
matters covered herein.  Any terms and conditions of an invoice, acknowledgement
or similar document provided by Manufacturer for Products, or any terms and
conditions of Purchase Orders provided by Purchaser for Products, that are
inconsistent with or in addition to the terms of this Supply Agreement shall be
null and void.  This Supply Agreement may not be amended or modified except in
writing executed by the duly authorized representatives of both Parties.

 

19.4                        Headings.  The Article and Section headings
contained in this Supply Agreement are for reference purposes only and shall not
affect in any way the meaning and interpretation of this Supply Agreement.

 

19.5                        Notices.  All notices, requests, demands and other
communications under this Supply Agreement shall be in writing and shall be
deemed to have been duly given if delivered, addressed or telecopied to the
address or telecopier number set forth below and shall be deemed to have been
made:  (a) on the date of service, if served personally on the Party; (b) on the
second business day after delivery to an overnight courier service, if first
available delivery is indicated and paid for; (c) on the third business day
after mailing, if mailed to the Party to whom notice is to be given, by first
class mail, registered or certified, postage prepaid; or (iv) on the date of
transmission, if sent by telecopier and confirmation of transmittal is received
by the transmitting Party.  Any Party may change its address for purposes of
this Section by giving the other Party’s written notice of the new address in
the manner set forth above.

 

If to Manufacturer:                                     Janssen Ortho LLC

[***]

 

and

 

Janssen Pharmaceuticals, Inc.

c/o Johnson & Johnson

[***]

 

If to Purchaser:                                                           
Depomed, Inc.

7999 Gateway Boulevard, Suite 300

Newark, California 94560

Attn: Legal Department

Facsimile: (510) 744-8001

 

19.6                        Failure to Exercise.  The failure of either Party to
enforce at any time for any period any

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

38

--------------------------------------------------------------------------------


 

provision hereof shall not be construed to be a waiver of such provision or of
the right of such Party thereafter to enforce each such provision, nor shall any
single or partial exercise of any right or remedy hereunder preclude any other
or further exercise thereof or the exercise of any other right or remedy.
Remedies provided herein are cumulative and not exclusive of any remedies
provided at law.

 

19.7                        Assignment.  This Supply Agreement, or any of the
rights or obligations under this Supply Agreement, may not be assigned or
otherwise transferred by a Party without the prior written consent of the other
Party; provided, however, that (i) either Party may, without such consent, but
with notice to the other Party, assign this Supply Agreement, or any of its
rights or obligations under this Supply Agreement, in whole or in part: (a) in
connection with the transfer or sale of all or substantially all of such Party’s
assets or the line of business for the Products; (b) to a successor entity or
acquirer in the event of a sale, merger, consolidation, change of control or
similar transaction of such Party; or (c) to any Affiliate of such Party (in
that case, so long as such assigning Party remains fully liable for all of its
obligations hereunder as a primary obligor); and (ii) Purchaser may, without
such consent, but with notice to Manufacturer, assign this Supply Agreement, or
any of its rights or obligations under this Supply Agreement, (A) to any lender
of Purchaser or purchaser of securities used to finance the Transactions or the
transactions contemplated by this Supply Agreement as collateral security to
secure the obligations of any indebtedness or Purchaser or (B) in connection
with any transaction the primary purpose of which is to change the domicile of
Purchaser.  Any purported assignment in violation of the preceding sentence will
be void. Any permitted assignee will assume the rights and obligations of its
assignor under this Supply Agreement.

 

19.8                        Severability.  In the event that any one (1) or more
of the provisions (or any part thereof) contained in this Supply Agreement or in
any other instrument referred to herein, shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect pursuant to a final,
non-appealable decision in accordance with the dispute resolution provisions set
forth in Article 18, then to the maximum extent permitted by law, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Supply Agreement or any other such instrument. Any term or provision of
this Supply Agreement which is invalid, illegal or unenforceable in any
jurisdiction shall, to the extent the economic benefits conferred by this Supply
Agreement to both Parties remain substantially unimpaired, not affect the
validity, legality or enforceability of any of the terms or provisions of this
Supply Agreement in any other jurisdiction.

 

19.9                        Expenses.  Each Party shall pay all of its own fees
and expenses (including all legal, accounting and other advisory fees) incurred
in connection with the negotiation and signature of this

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

39

--------------------------------------------------------------------------------


 

Supply Agreement and the arrangements contemplated hereby.

 

19.10                 Use of Affiliates.  Each Party shall be entitled to
delegate the performance of one or more of its obligations hereunder to one or
more of its Affiliates, provided that such Party shall at all times remain
responsible towards the other Party for the performance of such delegated tasks.

 

19.11                 Interpretation.

 

(a)                                 The words “hereof”, “herein”, “hereto” and
“hereunder” and words of similar import, when used in this Supply Agreement,
shall refer to this Supply Agreement as a whole and not to any particular
provision of this Supply Agreement.

 

(b)                                 The terms defined in the singular shall have
a comparable meaning when used in the plural, and vice versa.

 

(c)                                  The terms “U.S. Dollars” and “$” shall mean
lawful currency of the United States of America.

 

(d)                                 The terms “include,” “includes” and
“including” shall mean “including, without limitation.”

 

(e)                                  When a reference is made in this Supply
Agreement to an Article, a Section, an Appendix or a Schedule, such reference
shall be to an Article or a Section of, or an Appendix or a Schedule to, this
Supply Agreement unless otherwise indicated.

 

(f)                                   Time periods based on a number of days
within or following which any payment is to be made or act is to be done shall
be calculated by excluding the day on which the period commences and including
the day on which the period ends and, if applicable, by extending the period to
the next business day following if the last day of the period is not a business
day.

 

(g)                                  The term “United States” shall refer to the
United States of America and its territories, including Puerto Rico.

 

19.12                 Counterparts.  This Supply Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, and
together shall constitute one and the same agreement and

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

40

--------------------------------------------------------------------------------


 

shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Party, it being understood that both
Parties need not sign the same counterpart.  This Supply Agreement, following
its execution, may be delivered via telecopier machine or other form of
electronic delivery, which shall constitute delivery of an execution original
for all purposes.

 

[Remainder of the page intentionally blank]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

41

--------------------------------------------------------------------------------


 

IN WITNESS of which the Parties have entered into this Supply Agreement as of
the Effective Date.

 

 

JANSSEN ORTHO LLC

 

 

 

 

 

 

By:

/s/ John O’Hara

 

Name:

John O’Hara

 

Title:

General Manager

 

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

[Signature Page to Transitional Supply Agreement]

 

--------------------------------------------------------------------------------


 

JANSSEN PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ Michael Grissinger

 

Name:

Michael Grissinger

 

Title:

Authorized Signatory

 

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

[Signature Page to Transitional Supply Agreement]

 

--------------------------------------------------------------------------------


 

DEPOMED, INC.

 

 

 

 

 

 

By:

/s/ James A. Schoeneck

 

Name:

James A. Schoeneck

 

Title:

President and Chief Executive Officer

 

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

[Signature Page to Transitional Supply Agreement]

 

--------------------------------------------------------------------------------


 

APPENDICES

 

Appendix A:                          Products

Appendix B:                          ER Line 1

Appendix C:                          ER Line 2

Appendix D:                          Seller Countries

Appendix E:                          Supply Prices

Appendix F:                           Technology Transfer and Manufacturing
Transition Plan

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

Products

 

[***]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------


 

APPENDIX B

 

ER Line 1

 

[***]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------


 

APPENDIX C

 

ER Line 2

 

[***]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------


 

APPENDIX D

 

Seller Countries

 

[***]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------


 

APPENDIX E

 

Supply Prices

 

[***]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------


 

APPENDIX F

 

Technology Transfer and Manufacturing Transition Plan

 

[***]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------